


110 HR 3164 IH: Tribal Government Tax-Exempt Bond

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3164
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Becerra (for
			 himself and Mr. Nunes) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of Indian tribal governments as State governments for purposes of
		  issuing tax-exempt governmental bonds, and for other purposes.
	
	
		1.Short titleThis Act maybe cited as the
			 Tribal Government Tax-Exempt Bond
			 Parity Act of 2007.
		2.Modifications of
			 authority of Indian tribal governments to issue tax-exempt bondsSubsection (c) of section 7871 of the
			 Internal Revenue Code of 1986 (relating to Indian tribal governments treated as
			 States for certain purposes) is amended to read as follows:
			
				(c)Additional
				requirements for tax-exempt bonds
					(1)In
				generalSubsection (a) of section 103 shall apply to any
				obligation issued by an Indian tribal government (or subdivision thereof) only
				if—
						(A)such obligation is
				part of an issue 95 percent or more of the net proceeds of which are to be used
				to finance any facility located on an Indian reservation, or
						(B)such obligation is
				part of an issue substantially all of the proceeds of which are to be used in
				the exercise of any essential governmental function.
						(2)Exclusion of
				gamingAn obligation described in subparagraph (A) or (B) of
				paragraph (1) may not be used to finance any portion of a building in which
				class II or III gaming (as defined in section 4 of the Indian Gaming Regulatory
				Act (25 U.S.C. 2702)) is conducted or housed or any other property actually
				used in the conduct of such gaming.
					(3)DefinitionsFor
				purposes of this subsection—
						(A)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community which is recognized as
				eligible for the special programs and services provided by the United States to
				Indians because of their status as Indians.
						(B)Indian
				reservationThe term Indian reservation means a
				reservation, as defined in section 4(10) of the Indian Child Welfare Act of
				1978 (25 U.S.C.
				1903(10)).
						.
		3.Essential
			 governmental functionSubsection (e) of section 7871 of the
			 Internal Revenue Code of 1986 (defining essential governmental function) is
			 amended to read as follows:
			
				(e)Essential
				governmental functionThe term essential governmental
				function includes any function which is performed by a State or local
				government with general taxing powers.
				.
		4.Exemption from
			 registration requirementsThe
			 first sentence of section 3(a)(2) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)(2)) is amended by inserting or by any Indian tribal government or
			 subdivision thereof (within the meaning of section 7871 of the Internal Revenue
			 Code of 1986), after or Territories,.
		5.Effective
			 dateThe amendments made by
			 this Act shall apply to obligations issued after the date of the enactment of
			 this Act.
		
